Title: To Thomas Jefferson from Lefévre, Roussac & Cie., 12 September 1786
From: Lefévre, Roussac & Cie.
To: Jefferson, Thomas



Monsieur
Lisbonne. 12. 7bre. 1786.

Nous sommes honorés de votre Lettre du 8. août qui nous accuse la reception de la facture du petit envoi de vin que nous vous expediâmes du montant duquel il est bien que vous ayez accueilli notre Traite; nous vous en remercions.
Pour nous conformer à vos intentions, nous vous remettons ciinclus la facture des 6. douzaines bouteilles malvoisie de madere que vous Souhaités, qui sont chargées dans le navire français la Diligence, Cape. Denis, à la consignation de Mrs. Achard freres et Cie. a Rouen qui auront Soin de vous les faire parvenir. Nous vous debitons du montant en Rs.48,850., faisant au change de 426. rès pour 3₶—£344.3d. dont nous nous remboursons sur vous, Monsieur, en notre Traite à 60 Jours de date ordre M. Valeur de Lavisse que nous recommandons à votre accueil.
Nous apprendrons avec beaucoup de plaisir que vous soyiez satisfait de ce vin ainsi que des qualités des precedents et lorsque nos Services pourront vous être agreables et a vos amis, nous vous réiterons qu’ils vous sont entierement acquis. C’est dans ces Sentimens que nous avons l’honneur d’être avec des Egards bien distingués Monsieur Vos très humbles et très obéissants Serviteurs,

Le Févre Roussac Et Cie


P.S. Notre Signature Sociale est Lefevre Roussac et Cie. et non Roussac freres.

